
	
		I
		112th CONGRESS
		1st Session
		H. R. 3104
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Graves of Georgia
			 (for himself, Mr. Mulvaney,
			 Mr. Cole, Mr. Bartlett, Mr.
			 Southerland, Mr. Franks of
			 Arizona, Mr. Walsh of
			 Illinois, and Mr.
			 Huelskamp) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  penalty free distributions from certain retirement plans for mortgage payments
		  with respect to a principal residence and to modify the rules governing
		  hardship distributions.
	
	
		1.Short titleThis Act may be cited as the
			 Hardship Outlays to protect Mortgagee
			 Equity Act of 2011 or as the HOME Act of 2011.
		2.Waiver of tax on
			 early distributions from certain retirement plans for mortgage payments with
			 respect to a principal residence
			(a)In
			 generalParagraph (2) of section 72(t) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(H)Distributions
				for principal residence mortgage paymentsDistributions to an individual which are
				qualified principal residence mortgage payment distributions (as defined in
				paragraph (9)). Distributions shall not be taken into account under the
				preceding sentence if such distributions are described in subparagraph (A),
				(C), (D), (E), or (F) or to the extent paragraph (1) does not apply to such
				distributions by reason of subparagraph
				(B).
					.
			(b)Qualified
			 principal residence mortgage payment distributionsSubsection (t)
			 of section 72 of such Code is amended by redesignating paragraphs (9) and (10)
			 as paragraphs (10) and (11), respectively, and by inserting after paragraph (8)
			 the following new paragraph:
				
					(9)Qualified
				principal residence mortgage payment distributions
						(A)In
				generalFor purposes of paragraph (2)(H), the term
				qualified principal residence mortgage payment distribution
				means any payment or distribution received by an individual to the extent such
				payment or distribution is used by the individual before the close of the 120th
				day after the day on which such payment or distribution is received to pay
				qualified mortgage costs with respect to a principal residence (within the
				meaning of section 121) of such individual or the spouse of such
				individual.
						(B)Aggregate
				lifetime dollar limitationThe aggregate amount of payments or
				distributions received by an individual which may be treated as qualified
				principal residence mortgage payment distributions for any taxable year shall
				not exceed the excess (if any) of—
							(i)$50,000,
				over
							(ii)the aggregate amounts treated as qualified
				principal residence mortgage payment distributions with respect to such
				individual for all prior taxable years.
							(C)Plan dollar
				limitationThe aggregate
				amount of payments or distributions received by an individual which may be
				treated as qualified principal residence mortgage payment distributions with
				respect to any qualified retirement plan (as defined in section 4974(c)) for
				any taxable year shall not exceed one-half the present value of the
				nonforfeitable accrued benefit of the individual under the plan (determined as
				of the beginning of such taxable year).
						(D)Qualified
				mortgage costsFor purposes of this paragraph, the term
				qualified mortgage costs means amounts paid as principal or
				interest on acquisition indebtedness, as defined in section 163(h)(3)(B),
				except that—
							(i)the dollar limitation of clause (ii) of
				such section shall not apply, and
							(ii)any reference to a qualified residence
				shall be treated as a reference to the principal residence referred to in
				subparagraph
				(A).
							.
			(c)Conforming
			 amendments
				(1)Section
			 401(k)(2)(B)(i) of such Code is amended by striking or at the
			 end of subclause (IV), by striking and at the end of subclause
			 (V) and inserting or, and by adding at the end the following new
			 subclause:
					
						(VI)in the case of a qualified principal
				residence mortgage payment distribution (as defined in section 72(t)(9)), the
				date of such distribution,
				and
						.
				(2)Paragraphs
			 (7)(A)(ii) and (11)(C) of section 403(b) of such Code are each amended by
			 striking section 72(t)(2)(G) and inserting subparagraph
			 (G) or (H) of section 72(t).
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made in taxable years ending after the date of the enactment of
			 this Act.
			
